Order denying the motion of defendants Towns and Miller to dismiss the complaint as to them reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The memorandum upon which plaintiff relies to satisfy the Statute of Frauds discloses that defendant Gilbert signed as agent for defendant Lydia Underhill. The agency of an individual signing a note or memorandum may be established by parol so as to bind a principal not mentioned in a note or memorandum, only where it is so signed as to indicate that the agent is in fact the principal. (Byrne v. McDonough, 114 Misc. 529; affd., 198 App. Div. 908; Bach Realty Corp. v. Whiten Realty Corp., 228 id. 361.) Lazansky, P. J., Rich, Hagarty, Carswell and Tompkins, JJ., concur.